This bill in equity was brought, inter alia, to establish the indebtedness of two of the defendants to the plaintiff, to reach and apply certain shares of corporate stock and to set aside conveyances of several parcels of real estate as fraudulent. The suit was referred to a master who heard the evidence and filed a report favorable to the plaintiff. An interlocutory decree was entered confirming the report. No appeal was taken from this decree. An amended final decree was entered establishing, inter alia, the indebtedness of the defendants Helen Rayfield and James B. Rayfield. The latter defendant appealed from this decree. It is plain to us that the findings of the master were neither inconsistent nor plainly wrong and that this appeal is devoid of any merit. Deacy v. Charles Constr. Co. Inc. 354 Mass. 675, 676.

Decree affirmed with double costs of appeal.